                         Case 19-10316-LSS              Doc 16      Filed 02/18/19        Page 1 of 35



                                 IN THE UNITED STATES BANKRUPTCY COURT
                                      FOR THE DISTRICT OF DELAWARE


         In re:                                                        Chapter 11

         BEAVEX HOLDING CORPORATION, et al.,1                          Case No. 19-10316 (___)

                                            Debtors.                   Joint Administration Requested


             DEBTORS’ MOTION, PURSUANT TO SECTIONS 105(a), 363 AND 365 OF THE
             BANKRUPTCY CODE FOR ENTRY OF: (I) AN ORDER (A) APPROVING AND
           AUTHORIZING BIDDING PROCEDURES IN CONNECTION WITH THE SALE OF
                SUBSTANTIALLY ALL THE DEBTORS’ ASSETS, (B) APPROVING AND
             AUTHORIZING THE BID PROTECTIONS, (C) SCHEDULING THE RELATED
                 AUCTION AND HEARING TO CONSIDER APPROVAL OF THE SALE,
                (D) APPROVING PROCEDURES RELATED TO THE ASSUMPTION AND
         ASSIGNMENT OF CERTAIN EXECUTORY CONTRACTS AND UNEXPIRED LEASES,
               (E) APPROVING THE FORM AND MANNER OF NOTICE THEREOF AND
           (F) GRANTING RELATED RELIEF; AND (II) AN ORDER (A) AUTHORIZING THE
         SALE OF SUBSTANTIALLY ALL OF THE DEBTORS’ ASSETS FREE AND CLEAR OF
          LIENS, CLAIMS, ENCUMBRANCES, AND OTHER INTERESTS, (B) AUTHORIZING
         AND APPROVING THE DEBTORS’ PERFORMANCE UNDER THE ASSET PURCHASE
              AGREEMENT, (C) APPROVING THE ASSUMPTION AND ASSIGNMENT OF
             CERTAIN OF THE DEBTORS’ EXECUTORY CONTRACTS AND UNEXPIRED
                LEASES RELATED THERETO AND (D) GRANTING RELATED RELIEF

                          The above-captioned debtors and debtors in possession (collectively, the “Debtors”)

         hereby submit this motion (the “Motion”) 2 for the entry of (i) an order, substantially in the form

         attached hereto as Exhibit A (the “Bidding Procedures Order”), (a) approving and authorizing

         certain bidding procedures substantially in the form attached to the Bidding Procedures Order as

         Exhibit 1 (the “Bidding Procedures,”) in connection with the sale (the “Sale”) of substantially all

         of the Debtors’ assets (the “Assets”) (or any combination of subset(s) thereof), pursuant to that

         1
           The Debtors and the last four digits of their respective taxpayer identification numbers are as follows: BeavEx
         Holding Corporation (7740); BeavEx Acquisition, Inc. (5497); BeavEx Incorporated (7355); JNJW Enterprises, Inc.
         (4963); and USXP, LLC (2997). The headquarters for the above-captioned Debtors is located at 2120 Powers Ferry
         Road SE, Suite 300, Atlanta, GA 30339.
         2
          Capitalized terms not otherwise defined herein shall have the meanings ascribed to such terms in the First Day
         Declaration.
01:23656502.7
                        Case 19-10316-LSS         Doc 16        Filed 02/18/19   Page 2 of 35



         certain Asset Purchase Agreement, by and among the Debtors and TForce Final Mile, LLC,

         TForce Final Mile West, LLC and TForce Logistics, LLC (collectively, “TForce” or the “Lead

         Bidder”), substantially in the form attached hereto as Exhibit B (the “Lead Agreement” or “APA”),

         subject to the outcome of an auction (the “Auction”), (b) approving and authorizing the Debtors to

         pay the Lead Bidder a fee of $180,000 (the “Break-Up Fee”) and an expense reimbursement of no

         more than $150,000 (the “Expense Reimbursement,” and, together with the Break-Up Fee, the

         “Bid Protections”) when and if payable pursuant to the terms of the APA, (c) scheduling the

         Auction and hearing to consider approval of the Sale, (d) approving procedures related to the

         assumption and assignment of certain of the Debtors’ executory contracts and unexpired leases

         (the “Assumption and Assignment Procedures”), (e) approving the form and manner of notice

         thereof and (f) granting related relief; and (ii) an order, substantially in the form attached hereto as

         Exhibit C (the “Sale Order”), (a) authorizing the sale of the Assets (or any combination of

         subset(s) thereof) free and clear of liens, claims, encumbrances, and other interests, except as

         provided by the APA or a Modified APA (as defined herein), (b) authorizing and approving the

         Debtors’ performance under the APA or a Modified APA, (c) approving the assumption and

         assignment of certain of the Debtors’ executory contracts and unexpired leases related thereto, and

         (d) granting related relief. The facts and circumstances supporting this Motion are set forth in the

         concurrently filed Declaration of Donald Van der Wiel In Support of Debtors’ Chapter 11

         Petitions and First Day Motions (the “First Day Declaration”). In further support of this Motion,

         the Debtors respectfully state as follows:

                                           JURISDICTION AND VENUE

                        1.      The Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and

         1334, and the Amended Standing Order of Reference from the United States District Court for the

         District of Delaware, dated February 29, 2012 (the “Amended Standing Order”). This is a core
01:23656502.7
                                                            2
                        Case 19-10316-LSS         Doc 16        Filed 02/18/19   Page 3 of 35



         proceeding pursuant to 28 U.S.C. § 157(b), and pursuant to Rule 9013-1(f) of the Local Rules for

         the United States Bankruptcy Court for the District of Delaware (the “Local Rules”), the Debtors

         consent to the entry of a final order by the Court in connection with this Motion to the extent that it

         is later determined that the Court, absent consent of the parties, cannot enter final orders or

         judgments in connection herewith consistent with Article III of the United States Constitution.

         Venue is proper in this Court pursuant to 28 U.S.C. §§ 1408 and 1409.

                        2.      The statutory and legal predicates for the relief sought herein are sections

         105(a), 363 and 365 of title 11 of the United States Code (the “Bankruptcy Code”), Rules 2002,

         6004 and 6006 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”) and Local

         Rules 2002-1 and 6004-1.

                                                   BACKGROUND

                        3.      On the date hereof, (the “Petition Date”), each of the Debtors commenced a

         voluntary case under the Bankruptcy Code (collectively, the “Chapter 11 Cases”). The Debtors are

         authorized to operate their business and manage their properties as debtors in possession pursuant

         to sections 1107(a) and 1108 of the Bankruptcy Code. No official committees have been

         appointed in the Chapter 11 Cases and no request has been made for the appointment of a trustee

         or examiner.

                        4.      Additional information regarding the Debtors’ business, capital structure,

         and the circumstances leading to the filing of the Chapter 11 Cases is set forth in the First Day

         Declaration.

                                               RELIEF REQUESTED

                        5.      By this Motion, the Debtors request that the Court enter (i) the Bidding

         Procedures Order (a) approving and authorizing the Bidding Procedures, (b) approving and

         authorizing the payment of the Bid Protections, (c) scheduling the Auction and hearing to consider
01:23656502.7
                                                            3
                       Case 19-10316-LSS          Doc 16       Filed 02/18/19   Page 4 of 35



         approval of the Sale, (d) approving the Assumption and Assignment Procedures, (e) approving the

         form and manner of notice thereof, and (f) granting related relief; and (ii) the Sale Order (a)

         approving the Sale free and clear of all liens, claims, encumbrances, and other interests to the party

         or parties submitting the highest or otherwise best bid(s) for the Assets (or any combination of

         subset(s) thereof), (b) approving the assumption, assignment and sale of certain executory

         contracts and unexpired leases (and related cure amounts), (c) authorizing and approving the

         Debtors’ performance under the APA or a Modified APA, and (d) granting related relief.

                                       EVENTS LEADING TO THE SALE

                        6.      The Debtors’ business consists of two business operations: namely, their

         transportation, warehousing and courier services (the “Core BeavEx Business”) and their medical

         logistics support services (the “Medical Logistics Business”), which is operated by the BeavEx

         Incorporated’s Guardian Medical Logistics Division (“GML Division”).

                        7.      Through their operating entities, the Debtors have become a leading

         provider of ground and air transportation, warehousing and courier services, providing “last mile”

         delivery services, often consisting of controlled substances or otherwise highly sensitive materials

         to over 800 customers nationwide. To that end, the Debtors contract with approximately 2,200

         non-employee independent contract couriers (the “Contract Couriers”), many of whom require

         certain security clearance or certifications, to transport their packages to and from their customers

         and/or the Debtors’ terminals to the end-users. As a result of the Debtors’ vast network of

         warehouses, Contract Couriers, dedicated full and part-time employees and temporary employees,

         the Debtors are able to provide their customers with time-critical, same day transportation

         (including air transportation). Through their vast operations, the Debtors are able to provide this

         same-day delivery service to more than 77% of the U.S. population and next-day service to

         approximately 97% of the U.S. population.
01:23656502.7
                                                           4
                       Case 19-10316-LSS          Doc 16        Filed 02/18/19   Page 5 of 35



                        8.      In addition to the Debtors’ ground and air transportation services that are

         part of the Core BeavEx Business, the GML Division also provides medical logistics services

         related to: (i) on-site drug and alcohol testing that includes random, pre-employment and post-

         incident blood/alcohol testing; (ii) on-site phlebotomy services; (iii) biometric and phlebotomy

         venipuncture draws related to company wellness programs and (iv) policy development and

         assessment of alcohol and drug testing programs (the “GML Services”). To that end, the Debtors

         contract with approximately 900 non-employee third-party service providers (the “Third-Party

         Service Providers”) who provide the GML Services to the Debtors’ customers nationwide. As a

         result of network of Third-Party Service Providers, the Debtors have become the nation’s largest

         provider of medical logistics services dedicated solely to the medical industry.

                        9.      In September 2018, the Debtors, in consultation with their legal and

         financial advisors, began exploring several potential transactions through which to sell all or

         substantial parts of their business. To that end, the Debtors engaged G2 Capital Advisors (“G2”)

         to conduct an extensive and comprehensive marketing process. The Debtors, through G2,

         conducted a targeted solicitation by reaching out to approximately fifty-seven (57) potential

         acquiring parties, distributing an executive summary to twenty-four (24) of those parties who

         expressed an interest in acquiring all or a portion of the Debtors’ assets.

                        10.     As part of this marketing process, the Debtors and their advisors set up an

         electronic data room with confidential business information, and potential bidders were granted

         access in order to perform the necessary diligence. As a result of the marketing efforts, the

         Debtors received nine (9) indications of interest. The Debtors determined that seven (7) of those

         indications of interests fairly reflected the Debtors’ valuation and should be advanced to the next

         stage of the marketing process which included on-site meetings with the Debtors. The Debtors


01:23656502.7
                                                            5
                        Case 19-10316-LSS         Doc 16        Filed 02/18/19   Page 6 of 35



         ultimately received four (4) written letters of interest (“LOIs”) for the purchase of some or

         substantially all of their assets, one of which included the LOI from the Lead Bidder.

                        11.     After evaluating the LOI’s, the Debtors, in consultation with their legal and

         financial advisors, determined that a sale of all or substantially all of their assets, was the best way

         to maximize the value of their estates for their creditors and other parties in interest. On February

         14, 2019, BeavEx Incorporated, JNJW Enterprises, Inc. and USXP, LLC (the “Seller”) entered into

         the APA with the Lead Bidder for the sale of the Assets. The APA evidences a value-maximizing

         bid of cash in the approximate amount of $7.2 million, plus assumption of certain liabilities. The

         APA preserves the Debtors’ business as a going concern. Moreover, it will also provide for

         substantial number of the Debtors’ employees to keep their jobs on substantially the same terms

         and conditions under which they are currently employed and for the assumption of a substantial

         number of service agreements with the Contract Couriers and Third-Party Service Providers. The

         APA is not conditioned on financing or the completion of due diligence.

                                     THE ASSET PURCHASE AGREEMENT

                        12.     The Debtors are seeking approval of the APA, which will also serve as the

         form asset purchase agreement to be provided to all prospective bidders (each, a “Potential

         Bidder”) that wish to participate in the Bidding Process (as defined herein). Among other

         requirements, each Potential Bidder will be required to submit an executed copy of a modified

         APA (each, a “Modified APA”) to the Debtors reflecting the terms upon which the Potential

         Bidder would agree to purchase the Acquired Assets (or any combination of subset(s) of the Assets

         and assume certain liabilities. The Debtors propose that the deadline for submitting a Modified

         APA shall be twenty-five (25) days following entry of the Bidding Procedures Order (the “Bid

         Deadline”).


01:23656502.7
                                                            6
                          Case 19-10316-LSS             Doc 16         Filed 02/18/19      Page 7 of 35



                          13.      Key terms of the APA are highlighted below, including terms to be

         highlighted in accordance with Local Rule 6004-1(b):3

                          i.       Purchase Price. The purchase price (the “Purchase Price”) for the
                                   purchase, sale, assignment, and conveyance of Seller’s right, title, and
                                   interest in, to, and under the Acquired Assets shall consist of:

                                   a. cash in an amount equal to Seven Million Two Hundred Four Thousand
                                      Nine Hundred Eighty-Seven Dollars ($7,204,987) (the “Cash Purchase
                                      Price”); plus;

                                   b. assumption of the Assumed Liabilities; and

                                   c. any other consideration provided under the APA.

                          APA, § 3.1.

                          ii.      Agreements with Management. Prior to the Closing, Buyer shall provide
                                   (or cause one of its Affiliates to provide) to substantially all Business
                                   Employees on the Transferred Employee List an offer (the “Employment
                                   Offer”) of employment, each on terms (with respects to wage level and
                                   benefits) which are substantially similar to the terms such Business
                                   Employee was subject to prior to the date hereof. Each Business Employee
                                   who accepts Buyer’s offer of employment and who becomes an employee of
                                   Buyer or of one of its Affiliates shall be a “Transferred Employee.” Seller
                                   shall cooperate with Buyer in effecting the Transferred Employees’ transfer
                                   of employment from Seller to Buyer or a Buyer Subsidiary as contemplated
                                   hereby. APA, § 7.4(b).

                          iii.     No Solicitation. Buyer agrees and acknowledges that (i) Seller and its
                                   Affiliates shall be permitted, and shall be permitted to cause their
                                   Representatives, to initiate contact with, solicit or encourage submission of
                                   any inquiries, proposals or offers by, respond to any unsolicited inquiries,
                                   proposals or offers submitted by, and enter into any discussions or
                                   negotiations regarding any of the foregoing with, any Person (in addition to
                                   Buyer and its Affiliates, agents and Representatives) in accordance with the
                                   terms of the Sale Procedures Order; and (ii) the Sale Procedures approved
                                   by the Sale Procedures Order may be supplemented by other customary
                                   procedures not inconsistent with the matters otherwise set forth therein and
                                   the terms of the Agreement. APA, § 7.3(g).

                          iv.      Closing and Other Deadlines. The Closing of the sale of the Acquired
                                   Assets and the assumption of the Assumed Liabilities contemplated thereby

         3
           Capitalized terms used in this paragraph, but not otherwise defined herein shall have the meaning ascribed to them in
         APA. To the extent there are any ambiguities or inconsistencies between this summary and the APA, the APA shall
         govern in all respects.
01:23656502.7
                                                                   7
                Case 19-10316-LSS      Doc 16        Filed 02/18/19   Page 8 of 35



                      shall take place electronically, no later than the first Business Day following
                      the date on which the conditions set forth in Article IX and Article X of the
                      APA have been satisfied or (if permissible) waived (other than the
                      conditions which by their nature are to be satisfied by actions taken at the
                      Closing, but subject to the satisfaction or (if permissible) waiver of such
                      conditions), or at such other place or time as Buyer and Seller may mutually
                      agree. The date and time at which the Closing actually occurs is referred to
                      as the “Closing Date. APA, § 4.1. The Agreement may be terminated at
                      any time prior to the Closing Date, if by mutual consent of the parties.
                      APA, § 11.1(c).

                      The Agreement may be terminated by the Buyer in the event of any breach
                      by Seller of any of its agreements, covenants, representations, or warranties
                      contained herein (provided such breach would result in the failure of a
                      condition set forth in Section 9.1 or Section 9.2 to be satisfied), and the
                      failure of Seller to cure such breach by the earlier of (A) the first Business
                      Day before the Outside Date and (B) the date that is ten (10) Business Days
                      after the date of receipt of the Buyer Termination Notice; provided,
                      however, that (1) Buyer is not in material breach of any of its
                      representations, warranties, covenants or agreements contained herein, (2)
                      Buyer notifies Seller in writing (the “Buyer Termination Notice”) of its
                      intention to exercise its rights under Section 11.1(c)(i) as a result of the
                      breach, and (3) Buyer specifies in the Buyer Termination Notice the
                      representations, warranties, covenants, and agreements contained herein of
                      which Seller is allegedly in breach. APA, § 11.1(c).

                      The Agreement may be terminated by the Seller in the event of any material
                      breach by Buyer of any of its agreements, covenants, representations or
                      warranties contained herein (provided such breach would result in the
                      failure of a condition set forth in Section 10.1 or Section 10.2 to be
                      satisfied), and the failure of Buyer to cure such breach by the earlier of (A)
                      the first Business Day before the Outside Date and (B) the date that is ten
                      (10) Business Days after the date of receipt of the Seller Termination
                      Notice; provided, however, that Seller (1) is not in material breach of any of
                      its representations, warranties, covenants or agreements contained herein,
                      (2) notifies Buyer in writing (the “Seller Termination Notice”) of its
                      intention to exercise its rights under Section 11.1(d)(i) as a result of the
                      breach, and (3) specifies in Seller Termination Notice the representations,
                      warranties, covenants, or agreements contained herein of which Buyer is
                      allegedly in breach. APA, § 11.1(d).

                      The Seller’s and Buyer’s obligations to consummate the Closing are subject
                      to the satisfaction or waiver on or prior to the Closing Date of certain
                      conditions, including, but not limited to, the following:

                      a. Accuracy of Representations. Each of the representations and
                         warranties of Seller contained in the Agreement shall be true and correct
01:23656502.7
                                                 8
                Case 19-10316-LSS      Doc 16       Filed 02/18/19   Page 9 of 35



                         in accordance with its terms as of the signing of the Agreement. At and
                         as of the Closing, each of the representations and warranties of Seller
                         contained in the Agreement shall be true and correct in all material
                         respects, except for those representations and warranties which are
                         qualified by “materiality” or “Material Adverse Effect” requirements,
                         which shall be true in all respects. Seller shall have delivered to Buyer a
                         certificate, dated as of the Closing Date, executed on behalf of Seller by
                         an authorized executive officer thereof, certifying that the conditions
                         specified above have been fulfilled. APA, § 9.1.

                      b. Seller’s Performance. Seller shall have performed and complied with in
                         all material respects the covenants and agreements that Seller is required
                         to perform or comply with pursuant to the Agreement at or prior to the
                         Closing and, since the Execution Date, there shall not have occurred any
                         Material Adverse Effect, and Buyer shall have received a certificate of
                         Seller to such effect signed by a duly authorized officer thereof. APA, §
                         9.2.

                      c. No Closing Legal Impediment. No Governmental Authority shall have
                         enacted, issued, promulgated or entered any Order which is in effect and
                         has the effect of making illegal or otherwise prohibiting the
                         consummation of the transactions contemplated by the Agreement (a
                         “Closing Legal Impediment”). APA, § 9.3.

                      d. Seller’s Deliveries. Each of the deliveries required to be made to Buyer
                         pursuant to Section 4.3 shall have been so delivered. APA, § 9.4.

                      e. Effective Date and Sale Order. The Effective Date shall have occurred,
                         the Bankruptcy Court shall have entered the Sale Order in a form
                         reasonably acceptable to Buyer and reasonably acceptable to Seller, and
                         the Sale Procedures Order and Sale Order shall be Final Orders. APA,
                         § 9.5.

                      f. Break-Up Fee and Expense Reimbursement. The Bankruptcy Court
                         shall have approved the Break-Up Fee and the Expense Reimbursement
                         Amount in the Sale Procedures Order. APA, § 9.6.

                      g. Acquired Assets, Assumed Contracts and Assumed Leases, Cure
                         Claims. All Acquired Assets shall be delivered and/or assigned to
                         Buyer. The Bankruptcy Court shall have approved and authorized the
                         assumption and assignment of each Assumed Liability, Assumed
                         Contract and Assumed Lease, unless Buyer waives this requirement with
                         respect to any Assumed Contract or Assumed Lease. APA, § 9.7.

                      h. Government Consents. All filings, notices, licenses, permits and other
                         consents of, to or with, any Governmental Authority or any Person that
                         are required: (i) to permit Seller to perform the transactions

01:23656502.7
                                                9
                Case 19-10316-LSS         Doc 16     Filed 02/18/19      Page 10 of 35



                            contemplated by the Agreement; or (ii) in order to prevent a material
                            breach of or material default under or a right of termination or material
                            modification of any Assumed Contract or Assumed Lease, in each case
                            as set forth in Schedule 9.8, shall have been duly made or obtained and,
                            in the case of Governmental Authorities, shall no longer be subject to
                            administrative or judicial appeal, review or reconsideration, if any. No
                            consent to the assumption, assignment, or sale of any Assumed Contract
                            or Assumed Lease shall be required if the Sale Order expressly provides
                            that Seller has the power to assume, assign, or sell such Assumed
                            Contract under Section 365 of the Bankruptcy Code without such
                            consent. APA, § 9.8.

                 v.      Cash Deposit. On the Execution Date, Buyer will deliver to the Escrow
                         Agent, pursuant to the terms of the Escrow Agreement, an amount equal to
                         Seven Hundred Twenty Thousand Four Hundred Ninety-Eight and 77/100
                         Dollars ($720,498.70), representing ten percent (10%) of the Cash Purchase
                         Price. Any fees or costs payable to the Escrow Agent or in connection with
                         the Escrow Agreement shall be divided evenly and payable one-half by
                         Buyer and one-half by Seller. The amount held in escrow by the Escrow
                         Agent pursuant to the Escrow Agreement (the “Cash Deposit”) shall be held
                         by the Escrow Agent pursuant to the terms of the APA. APA, § 3.2.

                 vi.     Record Retention. Documents, attorney-client privileged communications,
                         work product of Seller’s attorneys regarding any Excluded Assets or
                         prepared in connection with the Agreement, or the transactions
                         contemplated hereby or relating to the Chapter 11 Cases, any interim or
                         Final Orders, and any Documents that Seller is required by Law to retain,
                         and corporate or other entity filings, but not including any Documents
                         (including without limitation, any attorney-client privileged communications
                         and work product of attorney) included as Acquired Assets pursuant to
                         Section 2.1(j); provided, however, that Buyer shall have the right, to the
                         extent permitted by applicable Law, to make copies of any portions of such
                         retained books, records, and documents that relate to the Acquired Assets.
                         APA, § 2.2(c).

                 vii.    Sale of Avoidance Actions. The Acquired Assets include the claims under
                         chapter 5 of the Bankruptcy Code or under state fraudulent conveyance,
                         fraudulent transfer, or similar laws. APA, § 1.1; § 2.1.

                 viii.   Limitations on Successor Liability. By virtue of the consummation of the
                         Sale, (i) the Buyer is not a continuation of the Seller or their respective
                         estates, there is no continuity between the Buyer and the Debtors, there is no
                         common identity between the Seller and the Buyer, there is no continuity of
                         enterprise between the Seller and the Buyer, and the Buyer is not a mere
                         continuation of the Seller or their estates, (ii) the Buyer is not holding itself
                         out to the public as a continuation of the Seller or their respective estates
                         and (iii) the Sale does not amount to a consolidation or de facto merger of
01:23656502.7
                                                    10
                Case 19-10316-LSS       Doc 16     Filed 02/18/19     Page 11 of 35



                       the Buyer and the Seller and/or the Seller’s estates. Accordingly, the Buyer
                       is not and will not be deemed a successor to the Seller as a result of the
                       consummation of the Sale contemplated by the APA. Proposed Sale Order,
                       § V.B.

                 ix.   Sale Free and Clear of Unexpired Leases. Seller shall assume and assign
                       or sell all Assumed Contracts and Assumed Leases to Buyer, and Buyer
                       shall assume or purchase all Assumed Contracts and Assumed Leases from
                       Seller, as of the Closing Date, pursuant to the Sale Order. In connection
                       with such assignment, assumption, or sale, Buyer shall assume on the
                       Closing Date, any Assumed Liabilities. In the case of Assumed Leases,
                       Assumed Contracts and other assets included in the Acquired Assets (a) that
                       cannot be sold or assigned effectively without the consent of third parties,
                       which consent has not been obtained prior to the Closing (after giving effect
                       to the Sale Order and the Bankruptcy Code), Seller shall, subject to any
                       approval of the Bankruptcy Court that may be required, cooperate with
                       Buyer in all reasonable respects to obtain such consent, or (b) that are
                       otherwise not capable of sale or assignment (after giving effect to the Sale
                       Order and the Bankruptcy Code), Seller shall, subject to any approval of the
                       Bankruptcy Court that may be required, reasonably cooperate with Buyer to
                       provide to Buyer the benefits thereof in some other reasonable manner
                       (including the exercise of the rights of Seller thereunder); provided,
                       however, that Seller’s obligations pursuant to this sentence shall be at no
                       cost to Seller and shall not extend for a period beyond the earliest of (x) the
                       expiration of the term of the applicable Assumed Lease, Assumed Contract,
                       or other asset; and (y) the first anniversary of the Closing. APA, § 2.5.

                 x.    Bid Protections. If, following the Effective Date, the Agreement is
                       terminated pursuant to Section 11.1(b)(iv) or Section 11.1(e), then Seller
                       shall pay in cash to Buyer, subject to the consummation of the Alternative
                       Transaction and not later than fifteen (15) days following the closing of such
                       Alternative Transaction, a break-up fee in an amount equal to $180,000 (the
                       “Break-Up Fee”) payable from the proceeds of such Alternative Transaction
                       by wire transfer of immediately available funds to the account specified by
                       Buyer to Seller in writing. APA, § 11.3.

                 xi.   Relief from Bankruptcy Rule 6004(h). Time is of the essence in
                       consummating the Sale. Notwithstanding the applicability of Bankruptcy
                       Rule 6004, the terms and conditions of both the Bidding Procedures Order
                       and Sale Order shall be immediately effective and enforceable. Bidding
                       Procedures Order § 25; Sale Order § 29.




01:23656502.7
                                                 11
                          Case 19-10316-LSS             Doc 16      Filed 02/18/19        Page 12 of 35



                                                THE BIDDING PROCEDURES

                            14.      By this Motion, the Debtors request entry of the Bidding Procedures Order,

         which will, among other things, establish the following timeline:4


                                                   Proposed Sale Timeline

         Deadline to Serve Sale Notice and Cure                    Within two (2) Business Days5 after entry of
         Notice                                                    the Bidding Procedures Order

         Cure Objection Deadline and                               Within ten (10) days after service of Cure
         Assignment Objection Deadline                             Notice

         Bid Deadline                                              Twenty-five (25) days after entry of Bidding
                                                                   Procedures Order

         Sale Objection Deadline                                   Twenty-Five (25) days after entry of the
                                                                   Bidding Procedures Order

         Deadline to Notify Qualified Bidders                      One (1) Business Day after Bid Deadline

         Auction (if required)                                     Two (2) Business Days after Bid Deadline

         Notice of Successful Bidder                               One (1) Business Day after Auction

         Sale Reply Deadline                                       Two (2) days prior to the Sale Hearing

         Sale Hearing                                              No later than five (5) Business Days after the
                                                                   Bid Deadline


                            15.      The Bidding Procedures are designed to maximize value for the Debtors’

         estates while ensuring an orderly sale process. The Bidding Procedures describe, among other

         things, the procedures for parties to access due diligence, the manner in which Potential Bidders

         and bids become “qualified,” the procedures for receipt and negotiation of bids received, the

         conduct of any auction, the selection and approval of any ultimately successful bidders, and related

         4
           Capitalized terms used in this paragraph, but not otherwise defined shall have the meaning ascribed to them in the
         Bidding Procedures. To the extent there are any ambiguities or inconsistencies between this summary and the Bidding
         Procedures, the terms of the Bidding Procedures shall govern in all respects.
         5
             As used herein, “Business Day” means any day other than Saturday, Sunday or legal holiday.
01:23656502.7
                                                                   12
                         Case 19-10316-LSS            Doc 16       Filed 02/18/19        Page 13 of 35



         deadlines (collectively, the “Bidding Process”). The Bidding Process affords the Debtors a

         sufficient opportunity to pursue a robust sale process that will maximize the value of their Assets

         for the benefit of their estates, their creditors and other parties in interest.

                          16.      Certain of the key terms of the Bidding Procedures are highlighted below, in

         accordance with Local Rule 6004-1(c):6]

                          i.       Diligence: The Debtors will afford any Qualified Bidder such due diligence
                                   access or additional information as the Debtors, in consultation with their
                                   advisors, the prepetition secured lender and proposed postpetition secured
                                   lender and any statutorily appointed committee (if any), deem appropriate,
                                   in their reasonable discretion, subject to contractual obligations to limit
                                   access to certain proprietary information; provided, however, the Debtors
                                   will, in their reasonable discretion, make reasonable commercial efforts to
                                   provide Qualified Bidders with the same information provided to the Lead
                                   Bidder.

                                   The due diligence period shall end on the Bid Deadline, and the Debtors
                                   shall not furnish any due diligence information to any Qualified Bidder
                                   (other than the Successful Bidder) after the Bid Deadline. For the avoidance
                                   of doubt, neither the Debtors nor any of their respective representatives shall
                                   be obligated to furnish any due diligence information to any person other
                                   than a Qualified Bidder.

                          ii.      Bid Deadline: A Qualified Bidder that desires to make a bid will deliver
                                   written copies of its bid to the following parties (collectively, the “Notice
                                   Parties”): (i) the Debtors, 2120 Powers Ferry Road SE, Suite 300, Atlanta,
                                   GA 30339 (Attn. Donald Van der Wiel (dvanderwiel@beavex.com)), (ii)
                                   counsel to the Debtors: Young Conaway Stargatt & Taylor, LLP, Rodney
                                   Square, 1000 North King Street, Wilmington, DE 19801 (Attn: Joseph M.
                                   Barry, Esq. (jbarry@ycst.com), Matthew B. Lunn, Esq. (mlunn@ycst.com),
                                   and Donald J. Bowman, Jr., Esq. (dbowman@ycst.com)), (iii) counsel to
                                   DIP Lender, Winston Strawn, LLP, 200 Park Avenue, New York, NY
                                   10166 (Attn. Carey D. Schreiber, Esq. (cschreiber@winston.com)), (iv) co-
                                   counsel to postpetition lenders, Ashby & Geddes, P.A. (Attn. Gregory
                                   Taylor, Esq. (gtaylor@ashbygeddes.com)), (v) counsel to the Lead Bidder:
                                   Baker Botts L.L.P., 30 Rockefeller Plaza, New York, NY 10112 (Attn.
                                   Emanuel Grillo, Esq. (emanuel.grillo@bakerbotts.com)), and (vi) counsel to
                                   any statutorily appointed committee in the Chapter 11 Cases (collectively,
                                   the “Notice Parties”), so as to be received by the Notice Parties not later

         6
           Capitalized terms used in this paragraph, but not otherwise defined shall have the meaning ascribed to them in the
         Bidding Procedures. To the extent there are any ambiguities or inconsistencies between this summary and the Bidding
         Procedures, the terms of the Bidding Procedures shall govern in all respects.
01:23656502.7
                                                                  13
                Case 19-10316-LSS       Doc 16     Filed 02/18/19      Page 14 of 35



                        than 4:00 p.m. (prevailing Eastern Time) on [__], 2019 (the “Bid
                        Deadline”).

                 iii.   Qualified Bidder: A bid submitted will be considered a Qualified Bid only
                        if the bid is submitted by a Qualified Bidder and complies with all of the
                        following (a “Qualified Bid”):

                        a.     it fully discloses the identity of the Qualified Bidder;

                        b.     it states that the applicable Qualified Bidder offers to purchase, in
                               cash or other consideration, the Assets (or any combination of
                               subset(s) thereof) upon terms and conditions that the Debtors
                               reasonably determine, after consultation with the Consultation
                               Parties, are at least as favorable to the Debtors as those set forth in
                               the APA, and it provides a description of any anticipated regulatory
                               or governmental approvals necessary to consummate the bid;

                        c.     it includes a signed writing that the Qualified Bidder’s offer is
                               irrevocable until the selection of the Successful Bidder(s), provided
                               that if such bidder is selected as a Successful Bidder(s) its offer shall
                               remain irrevocable until the earlier of (a) the closing of the sale to
                               the Successful Bidder, and (b) sixty (60) days after entry of the Sale
                               Order. Such writing shall guaranty performance of the Qualified
                               Bidder by its parent entities, if any, or provide such other guaranty of
                               performance acceptable to Debtors in their reasonable discretion;

                        d.     confirmation that all necessary internal and shareholder approvals
                               have been obtained prior to the bid;

                        e.     it includes a duly authorized and executed copy of an asset purchase
                               agreement, including the purchase price for the Assets expressed in
                               U.S. Dollars, together with all exhibits and schedules thereto,
                               together with copies marked to show any amendments and
                               modifications to the APA (the “Proposed Asset Purchase
                               Agreement”) and the proposed form of sale approval order to
                               approve the sale by the Bankruptcy Court, together with a copy
                               marked to show amendments and modifications to the proposed form
                               of sale approval order attached to the Approval Motion; provided
                               however, that such Proposed Asset Purchase Agreement shall not
                               include any financing or diligence conditions;

                        f.     it includes written evidence of sufficient cash on hand to fund the
                               purchase price or sources of immediately available funds that are not
                               conditioned on third party approvals or commitments, that will allow
                               the Debtors to make a reasonable determination as to the Qualified
                               Bidder’s financial and other capabilities to consummate the
                               transaction contemplated by the Proposed Asset Purchase

01:23656502.7
                                                  14
                Case 19-10316-LSS    Doc 16      Filed 02/18/19      Page 15 of 35



                            Agreement; such written evidence shall include the most current
                            audited and the most current unaudited financial statements, or such
                            other financial information as may be acceptable to the Debtors in
                            their reasonable discretion after consultation with the Consultation
                            Parties (collectively, the “Financials”) of the Qualified Bidder, or, if
                            the Qualified Bidder is an entity formed for the purpose of acquiring
                            the Assets, the Financials of the Qualified Bidder’s equity holder(s)
                            or other financial backer(s) that are guaranteeing the Qualified
                            Bidder’s performance;

                      g.    if such bid is for the same assets, and on the substantially same terms
                            set forth in the Lead Bid, it provides for a Purchase Price that
                            includes cash and/or other consideration that exceeds the aggregate
                            cash consideration to be paid to or for the benefit of the Debtors’
                            estates set forth in the Lead Bid by at least $430,000, which
                            represents the sum of (A) the amount of the Break-Up Fee of
                            $180,000, plus (B) the Expense Reimbursement (not to exceed
                            $150,000), plus (C) $100,000 and otherwise has a value to the
                            Debtors, in the Debtors’ exercise of their reasonable business
                            judgment, after consultation with their advisors, that is greater or
                            otherwise better than the value offered under the APA including
                            impact of the liabilities assumed in the APA;

                      h.    it identifies the Assets (or subset(s) thereof) that are included in the
                            bid;

                      i.    it identifies with particularity which executory contracts and
                            unexpired leases the Qualified Bidder wishes to reject and provides
                            details of the Qualified Bidder’s proposal for the treatment of related
                            cure costs;

                      j.    it provides information concerning the Qualified Bidder’s ability to
                            satisfy adequate assurance of performance with respect to executory
                            contracts and unexpired leases to be assumed and assigned;

                      k.    it includes an acknowledgement and representation that the Qualified
                            Bidder: (A) has had an opportunity to conduct any and all required
                            due diligence regarding the Assets prior to making its offer; (B) has
                            relied solely upon its own independent review, investigation and/or
                            inspection of any documents and/or the Assets in making its bid; (C)
                            did not rely upon any written or oral statements, representations,
                            promises, warranties or guaranties whatsoever, whether express or
                            implied (by operation of law or otherwise), regarding the Assets or
                            the completeness of any information provided in connection
                            therewith or with the Auction (defined below), except as expressly
                            stated in the Proposed Asset Purchase Agreement; and (D) is not

01:23656502.7
                                               15
                Case 19-10316-LSS         Doc 16     Filed 02/18/19     Page 16 of 35



                                entitled to any expense reimbursement, break-up fee, or similar type
                                of payment in connection with its bid;

                        l.      it includes evidence, in form and substance reasonably satisfactory to
                                the Debtors, of authorization and approval from the Qualified
                                Bidder’s board of directors (or comparable governing body) with
                                respect to the submission, execution, delivery and closing of the
                                Proposed Asset Purchase Agreement;

                        m.      it contains a detailed description of how the Qualified Bidder intends
                                to treat the Debtors’ current employees, independent contract
                                couriers, or third-party service providers;

                        n.      it states that the Qualified Bidder consents to the jurisdiction of the
                                Bankruptcy Court;

                        o.      it contains such other information reasonably requested by the
                                Debtors and the prepetition secured lenders and proposed
                                postpetition secured lender;

                        p.      it provides a good faith cash deposit to be held by the Debtors equal
                                to at least 10% of the Qualified Bidders’ Bid (the “Good Faith
                                Deposit”). The Good Faith Deposit shall be made by wire transfer to
                                a non-interest bearing account specified by the Debtors pursuant to
                                the instructions to be provided by the Debtors. The Good Faith
                                Deposit of any Qualified Bidder (except for the Successful Bidder(s)
                                or Back-Up Bidder(s)) shall be returned to the Qualified Bidder, with
                                any interests earned thereon, within five (5) Business days from the
                                Sale closing. The Good Faith Deposit of the Successful Bidder shall
                                be applied against the purchase price for the assets purchased by the
                                Successful Bidder

                        q.      it contains a statement that the Qualified Bidder has not engaged in
                                any collusion with respect to the bidding or Sale; and

                        r.      it is received on or prior to the Bid Deadline.

                         Notwithstanding anything in these Bidding Procedures to the contrary, and
                 for the avoidance of doubt, for all purposes under these Bidding Procedures,
                 Auction and Sale, the Lead Bid and the Lead Bidder shall be deemed a Qualified
                 Bid and Qualified Bidder, respectively. The Lead Bidder shall not be required to
                 take any further action in order to participate in the Auction (if any) or, if the Lead
                 Bidder is the Successful Bidder, to be named the Successful Bidder at the Sale
                 Hearing (as defined below). Additionally, any bids submitted by a combination of
                 Potential Bidders whose bids for the Assets (or any combination of subset(s)
                 thereof) do not overlap and who agree to have their bids combined for the purposes
                 of determination of whether such Potential Bidders (as combined) shall constitute a
                 Qualified Bid, shall be deemed one Qualified Bid and the bidders as Qualified
01:23656502.7
                                                   16
                Case 19-10316-LSS        Doc 16     Filed 02/18/19      Page 17 of 35



                 Bidders, to the extent the bid (or combined bids) satisfies the provisions of the
                 Bidding Procedures Order.

                 iv.    Notification to Qualified Bidders: No later than one (1) business day
                        following the expiration of the Bid Deadline, the Debtors shall notify the
                        Lead Bidder, all other Qualified Bidders, and the Notice Parties in writing as
                        to whether or not any bids (or combination of bids) constitute Qualified Bids
                        (and, with respect to each Qualified Bidder that submitted a bid other than
                        the Lead Bidder, whether such Qualified Bidder’s bid constitutes a Qualified
                        Bid).

                 v.     Auction, Auction Procedures, and Overbids: If the Debtors receive one
                        or more Qualified Bids in addition to the APA, the Debtors will conduct an
                        auction (the “Auction”) of the Assets, which shall be transcribed
                        commencing at 10:00 a.m. (prevailing Eastern Time) two (2) business days
                        after the Bid Deadline at the offices of Young Conaway Stargatt & Taylor,
                        LLP, Rodney Square, 1000 North King Street, Wilmington, DE 19801, or
                        such other location as shall be timely communicated by the Debtors to the
                        Notice Parties, any Qualified Bidders that have submitted Qualified Bids,
                        and/or other party as the Debtors may determine to include in their
                        reasonable discretion, in each case along with their representatives and
                        advisors. The Auction shall be conducted in accordance with the following
                        procedures:

                        a.      Only the Notice Parties, any other Qualified Bidders that have
                                submitted Qualified Bids, and/or other party as the Debtors may
                                determine to include in their reasonable discretion, in each case
                                along with their representatives and advisors, shall be entitled to
                                attend the Auction (such attendance to be in person); if a party that is
                                a creditor of the Debtors, other than those listed above, would like to
                                attend the Auction, such party shall make a request to attend the
                                Auction in writing (which writing may be in the form of an
                                electronic mail) and serve such request on the Notice Parties no later
                                than 12:00 p.m. (prevailing Eastern Time) two (2) business days
                                prior to the date of the Auction;

                        b.      only the Lead Bidder and such other Qualified Bidders that have
                                submitted Qualified Bids on or prior to the Bid Deadline will be
                                entitled to make any subsequent bids at the Auction; provided that all
                                such Qualified Bidders wishing to attend the Auction must have at
                                least one individual representative with authority to bind such
                                Qualified Bidder attending the Auction in person;

                        c.      each Qualified Bidder shall be required to confirm that it has not
                                engaged in any collusion with respect to the bidding or the sale;


01:23656502.7
                                                   17
                Case 19-10316-LSS    Doc 16     Filed 02/18/19      Page 18 of 35



                      d.    at least one (1) business day prior to the Auction, each Qualified
                            Bidder who has timely submitted a Qualified Bid must inform the
                            Debtors whether it intends to attend the Auction; provided that in the
                            event a Qualified Bidder elects not to attend the Auction, such
                            Qualified Bidder’s Qualified Bid shall nevertheless remain fully
                            enforceable against such Qualified Bidder until (a) the date of the
                            selection of either the Successful Bidder and/or Back-up Bidder at
                            the conclusion of the Auction, or (b) if selected as either the
                            Successful Bidder or Back-up Bidder, until the Outside Date (as
                            defined below). Prior to the start of the Auction, the Debtors will
                            provide copies of the Qualified Bid which the Debtors believe, in
                            their reasonable discretion, and following consultation with the
                            Consultation Parties, is the highest or otherwise best offer (the
                            “Starting Bid”) to the Lead Bidder and all other Qualified Bidders;

                      e.    all Qualified Bidders who have timely submitted Qualified Bids will
                            be entitled to be present for all Subsequent Bids (as defined below)
                            at the Auction and the actual identity of each Qualified Bidder will
                            be disclosed on the record at the Auction;

                      f.    the Debtors, after consultation with their advisors, may employ and
                            announce at the Auction additional procedural rules that are
                            reasonable under the circumstances for conducting the Auction,
                            provided that such rules are (i) not inconsistent with these Bidding
                            Procedures, the Bankruptcy Code, or any order of the Court entered
                            in connection herewith, and (ii) provide that bids be made and
                            received on an open basis, with all material terms of each bid to be
                            fully disclosed to all other Qualified Bidders at the Auction and (iii)
                            are disclosed to each Qualified Bidder at the Auction; and

                      g.    bidding at the Auction will begin with the Starting Bid and continue
                            in bidding increments (each a “Subsequent Bid”) providing a net
                            value to the estate of at least an additional $100,000 above the prior
                            bid. After the first round of bidding and between each subsequent
                            round of bidding, the Debtors, after consultation with the
                            Consultation Parties, shall announce the bid (including the identity
                            of that bidder and the value of such bid) that it believes to be the
                            highest or otherwise best offer (the “Highest Bid”). A round of
                            bidding will conclude after each participating Qualified Bidder has
                            had the opportunity to submit a Subsequent Bid with full knowledge
                            of the Highest Bid. Each Qualified Bidder shall either elect to
                            provide a higher bid or withdraw from the Auction. Except as
                            specifically set forth herein, for the purpose of evaluating the value
                            of the consideration provided by Subsequent Bids (including any
                            Subsequent Bid by the Lead Bidder), the Debtors will give effect to
                            the Break-Up Fee and Expense Reimbursement payable to the Lead
                            Bidder under the APA as well as any additional liabilities to be
01:23656502.7
                                               18
                Case 19-10316-LSS       Doc 16     Filed 02/18/19     Page 19 of 35



                              assumed by a Qualified Bidder and any additional costs which may
                              be imposed on the Debtors. If the Lead Bidder bids at the Auction,
                              the Lead Bidder will be entitled to a “credit” for the Break-Up Fee
                              and Expense Reimbursement. To the extent a Subsequent Bid has
                              been accepted entirely or in part because of the addition, deletion or
                              modification of a provision or provisions in the applicable Proposed
                              Asset Purchase Agreement or the APA, the Debtors will identify
                              such added, deleted or modified provision or provisions.

                 vi.   Selection of Successful Bidder and Back-up Bidder. Prior to the
                       conclusion of the Auction, the Debtors, in consultation with their advisors
                       and the Consultation Parties, will review and evaluate each Qualified Bid in
                       accordance with the procedures set forth herein and determine which offer is
                       the highest or otherwise best offer from among the Qualified Bidders
                       (including the Lead Bidder) submitted at or prior to the Auction (such bid,
                       the “Successful Bid” and the bidder or bidders making such bid, the
                       “Successful Bidder(s)”) and communicate to the Lead Bidder and the other
                       Qualified Bidders the identity of the Successful Bidder(s) and the details of
                       the Successful Bid. The determination of the Successful Bid by the Debtors
                       at the conclusion of the Auction shall be final, subject only to approval by
                       the Bankruptcy Court. Upon determining the Successful Bidder(s), at the
                       conclusion of the Auction, the Debtors shall also identify the next highest or
                       otherwise best Qualified Bid (if any) (the “Back-Up Bid”) and the Qualified
                       Bidder(s) who submitted such bid (the “Back-Up Bidder(s)”). Within one
                       (1) business day after adjournment of the Auction, the Debtors shall file a
                       notice identifying the Successful Bidder(s) and Back-up Bidder(s) with the
                       Bankruptcy Court. Each Qualified Bidder shall be required to keep its bid
                       open and irrevocable until the earlier of (i) 5:00 p.m. (prevailing Eastern
                       Time) on the date that is thirty (30) days following entry of the Sale Order
                       or (ii) the closing of the Sale with the Successful Bidder (the “Outside
                       Date”). The Good Faith Deposit of the Back-Up Bidder shall be held by the
                       Debtors until the earlier of two (2) business days after (i) the closing of the
                       Sale with the Successful Bidder or (ii) the Outside Date.

                       Within two (2) business days after adjournment of the Auction, the
                       Successful Bidder(s) shall complete and execute all agreements, contracts,
                       instruments and other documents evidencing and containing the terms and
                       conditions upon which the Successful Bid was made.

                       The Debtors will sell the substantially all of their Assets to the Successful
                       Bidder(s) pursuant to the terms of the Successful Bid upon the approval of
                       such Successful Bid by the Bankruptcy Court at the Sale Hearing. The
                       Successful Bidder(s) shall be required to consummate the Sale by [___],
                       subject to extensions by the Debtors, in their sole discretion. If the
                       Successful Bidder(s) fails to timely consummate the Sale of the Assets, or
                       any subset(s) thereof, the Debtors shall consummate the Sale of the Assets,

01:23656502.7
                                                 19
                       Case 19-10316-LSS         Doc 16     Filed 02/18/19     Page 20 of 35



                                or any subset(s) thereof, to the Back-up Bidders pursuant to the terms of the
                                Back-up Bid as soon as commercially reasonable.

                        vii.    Alteration of Procedures: The Debtors, after consultation with the
                                Consultation Parties, may modify the rules, procedures and deadlines set
                                forth herein, or adopt new rules, procedures and deadlines that, in their
                                reasonable discretion, will better promote the goals of these procedures,
                                namely, to maximize value for the estates; provided that all modifications
                                and additional rules, procedures and deadlines will be non-material, may in
                                no event extend the dates specified in Bidding Procedures Order, including
                                permitting the submission of Qualified Bids after the close of the Auction
                                and otherwise not conflict with these Bidding Procedures or the Bidding
                                Procedures Order. All such modifications and additional rules will be
                                communicated to each of the Notice Parties, Potential Bidders and Qualified
                                Bidders.

                                          SALE NOTICE PROCEDURES

                        17.     Within two (2) business days after entry of the Bidding Procedures Order,

         the Debtors shall provide notice (substantially in the form of the notice attached to hereto as

         Exhibit D (the “Sale Notice”)) of the Bidding Procedures Order, the Auction, the Objection

         Deadlines and the sale hearing (the “Sale Hearing”) by first-class mail upon (i) the Office of the

         United States Trustee for the District of Delaware, (the “U.S. Trustee”), (ii) the Office of the

         United States Attorney for the District of Delaware (the “U.S. Attorney”), (iii) counsel to any

         statutory committee appointed in the Chapter 11 Cases, (iv) the Internal Revenue Service, (v) the

         Debtors’ thirty (30) largest unsecured creditors or an counsel to any statutorily appointed

         committee, (vi) counsel to the Debtors’ prepetition and postpetition secured lenders, (vii) counsel

         to the Lead Bidder, (viii) all persons known by the Debtors to have expressed an interest to the

         Debtors in a transaction with respect to the Assets during the previous six months, (ix) all entities

         known by the Debtors that may have a lien, claim, encumbrance or other interest in the Assets (for

         which identifying information and addresses are available to the Debtors), (x) all non-Debtor

         counterparties to the Executory Contracts and Unexpired Leases, (xi) all of the Debtors’ known

         creditors, (xii) any governmental unit known to the Debtors to have a claim in the Chapter 11
01:23656502.7
                                                           20
                       Case 19-10316-LSS           Doc 16    Filed 02/18/19     Page 21 of 35



         Cases, (xiii) the Office of the Attorney General in each state in which the Debtors operate, (xiv)

         the Office of the Delaware Secretary of State and (xv) all parties that have requested notice in the

         Chapter 11 Cases under Bankruptcy Rule 2002 (collectively, the “Sale Notice Parties”).

                        18.     The Debtors submit that the proposed Sale Notice, and providing notice of

         this Motion, the Auction and the Sale Hearing as described herein, complies fully with Bankruptcy

         Rule 2002 and Local Rule 2002-1 and constitutes good and adequate notice of the Sale and the

         proceedings with respect thereto. Therefore, the Debtors respectfully request that this Court

         approve the form of the Sale Notice and the notice procedures proposed above.

                        19.     Any and all objections, if any, to any Sale, including objections to the

         Auction and the selection of any Successful Bidder or Successful Bidders, must be filed no later

         than twenty-five (25) days after entry of the Bidding Procedures Order (the “Sale Objection

         Deadline”) and be served on (i) counsel to the Debtors, Young Conaway Stargatt & Taylor, LLP,

         Rodney Square, 1000 North King Street, Wilmington, DE 19801 (Attn: Joseph M. Barry, Esq.

         (jbarry@ycst.com), Matthew B. Lunn, Esq. (mlunn@ycst.com) and Donald J. Bowman, Jr., Esq.

         (dbowman@ycst.com)), (ii) counsel to the Lead Bidder, Baker Botts L.L.P., 30 Rockefeller Plaza,

         New York, NY 10112 (Attn. Emanuel Grillo, Esq. (emanuel.grillo@bakerbotts.com), (iii) counsel

         to any statutory committee appointed in the Chapter 11 Cases and (iv) the U.S. Trustee

         (collectively, the “Objection Recipients”). All replies to such objections must be filed no later than

         two (2) days prior to the Sale Hearing.

                        20.     Any party failing to timely file an objection to any Sale shall be forever

         barred from objecting and shall be deemed to have consented to any Sale, including the transfer of

         the Debtors’ right, title, and interest in, to and under the Debtors’ Assets free and clear of any and




01:23656502.7
                                                            21
                      Case 19-10316-LSS         Doc 16     Filed 02/18/19     Page 22 of 35



         all liens, claims, encumbrances, and other interests in accordance with a definitive agreement for a

         Sale.

                              ASSUMPTION AND ASSIGNMENT PROCEDURES

                        21.    The Debtors believe that their executory contracts represent valuable rights

         necessary to the continued operation of their business. To that end, the Debtors seek to establish

         the following procedures permitting them to assume and assign these contracts to the Successful

         Bidder and to notify counterparties to executory contracts and unexpired leases of potential cure

         amounts:

                        i.     Cure Notice: The Debtors shall, within two (2) business days after the entry
                               of the Bidding Procedures Order, serve the Cure Notice, substantially in the
                               form attached hereto as Exhibit E, upon each non-Debtor counterparty to
                               each Executory Contract and Unexpired Lease and their counsel (if known).
                               The Cure Notice shall state the date, time and place of the Sale Hearing,
                               whether such Executory Contract or Unexpired Lease is designated to be
                               assumed and assigned to the Lead Bidder, as well as the date by which any
                               objection to the assumption and assignment of such Executory Contract or
                               Unexpired Lease must be filed and served. The Cure Notice also will
                               identify the amounts, if any, that the Debtors believe are owed to each
                               counterparty to an Executory Contract or Unexpired Lease in order to cure
                               any defaults that exist under such contract or lease (the “Cure Amounts”)
                               pursuant to section 365 of the Bankruptcy Code. The Cure Notice does not
                               constitute an admission that an Executory Contract or Unexpired Lease is in
                               fact an executory contract or unexpired lease, and the Debtors reserve any
                               and all rights with respect to the Executory Contracts and Unexpired Leases.

                        ii.    Cure Objections: If any counterparty to an Executory Contract or
                               Unexpired Lease objects for any reason to the Cure Amounts set forth in the
                               Cure Notice, such counterparty must file with the Court a written objection
                               (a “Cure Amount Objection”) and serve such Cure Amount Objection so as
                               to be received by the Notice Parties by no later than ten (10) days after
                               service of the Cure Notice (the “Cure Objection Deadline,” and, together
                               with the Assignment Objection Deadline and the Sale Objection Deadline
                               (each as defined herein), the “Objection Deadlines”). Each Cure Amount
                               Objection must set forth with specificity each and every asserted default in
                               any Executory Contract or Unexpired Lease and the monetary cure amount
                               asserted by such counterparty to the extent it differs from the amount, if any,
                               specified by the Debtors in the Cure Notice.


01:23656502.7
                                                          22
                Case 19-10316-LSS       Doc 16     Filed 02/18/19     Page 23 of 35



                 iii.   Supplemental Contracts: Although the Debtors have made a good faith
                        effort to identify all Executory Contracts and Unexpired Leases to be
                        assumed and assigned in connection with the Sale, they may discover
                        additional Executory Contracts and Unexpired Leases that the Debtors
                        desire to assume and assign in connection therewith. Accordingly, if at any
                        time after the entry of the Bidding Procedures Order, the Debtors or any
                        Qualified Bidder identify additional executory contracts or unexpired leases
                        to be assumed and assigned as Assumed Contracts (whether before or after
                        the closing of the Sale), as applicable, the Debtors shall serve a
                        supplemental Cure Notice (the “Supplemental Cure Notice”) by facsimile,
                        electronic transmission, hand delivery or overnight mail on the applicable
                        non-debtor counterparty and its counsel (if known) no later than ten (10)
                        days before the proposed effective date of the assignment. Each
                        Supplemental Cure Notice shall (i) state the date, time and place of the Sale
                        Hearing, (ii) state the date by which any objection to the assumption and
                        assignment of such Assumed Contract must be filed and served, and (iii)
                        identify the Cure Amount.

                 iv.    Supplemental Objections: Unless the non-debtor counterparty properly
                        files and serves an objection to the Supplemental Cure Notice (the
                        “Supplemental Cure Objection”) on or before the earlier of ten (10) days of
                        the date of the Supplemental Cure Notice (the “Supplemental Cure
                        Objection Deadline”), the Debtors shall be authorized to assume and assign
                        the Executory Contract or Unexpired Lease, subject to the occurrence of the
                        Closing without further notice or order of the Court.

                 v.     No Obligation to Assume: The inclusion of an Executory Contract or
                        Unexpired Lease on the Cure Notice or Supplemental Cure shall not
                        obligate the Successful Bidder to take assignment of such Executory
                        Contract or Unexpired Lease. Only those contracts that constitute Assumed
                        Contracts pursuant to the APA or any Successful Bidder’s Modified APA
                        will be assumed, assigned and sold to the Successful Bidder.

                 vi.    Disputed Cure Amounts: In the event that the Debtors and the non-debtor
                        party cannot resolve the Cure Amount Objection or Supplemental Cure
                        Objection, disputed Cure Amounts (“Disputed Cure Amounts”) shall not be
                        paid until the resolution of any such disputes by the Court or mutual
                        agreement of the Debtors, the Successful Bidder and the objecting party.
                        Cure Amount Objections may be resolved by the Court at the Sale Hearing,
                        or at a separate hearing either before or after the Sale Hearing. Any
                        counterparty to an Executory Contract or Unexpired Lease that fails to
                        timely file and serve a Cure Amount Objection shall be forever barred from
                        asserting that a Cure Amount is owed in an amount in excess of that set
                        forth in the Cure Notice. If no timely Cure Objection is filed and served
                        with respect to an Assumed Contract, the Cure Amount identified in the
                        Cure Notice with respect to the Executory Contracts and Unexpired Lease
                        will be the only amounts necessary under section 365(b) of the Bankruptcy
01:23656502.7
                                                  23
                Case 19-10316-LSS         Doc 16     Filed 02/18/19     Page 24 of 35



                         Code to cure all monetary defaults under such Executory Contracts and
                         Unexpired Lease if the Lead Bidder (or other Successful Bidder) ultimately
                         decides to have the applicable Assumed Contract assumed and assigned to
                         it. Any party failing to timely file a Cure Amount Objection shall be forever
                         barred from objecting to the Cure Amounts and from asserting any
                         additional cure or other amounts against the Debtors, their estates or the
                         Successful Bidder.

                 vii.    Assignment Objections: If any counterparty to an Executory Contract or
                         Unexpired Lease objects for any reason to the assumption and assignment of
                         such Executory Contract or Unexpired Lease with respect to the Lead
                         Bidder (other than a Cure Amount Objection, an “Assignment Objection”),
                         such counterparty must file and serve such Assignment Objection so as to be
                         received by the Notice Parties by no later than (i) ten (10) days after service
                         of the Cure Notice; or (ii) the date otherwise specified in the Cure Notice
                         (or, alternatively, the date set forth in the motion to assume such Assumed
                         Contract if such contract is to be assumed and assigned after the Sale
                         Hearing (the “Assignment Objection Deadline”); provided that, if the
                         Successful Bidder is not the Lead Bidder the Assignment Objection
                         Deadline shall be one (1) day prior to the Sale Hearing. The Court shall
                         make any and all determinations concerning adequate assurance of future
                         performance under the Assumed Contracts pursuant to sections 365(b) and
                         (f)(2) of the Bankruptcy Code at the Sale Hearing.

                 viii.   Adequate Assurance. Any request for adequate assurance information
                         regarding the Lead Bidder (a “Request for Adequate Assurance Regarding
                         Lead Bidder”) must be sent to (i) counsel for the Lead Bidder and (ii)
                         counsel to the Debtors on or before the Cure Objection Deadline. The Lead
                         Bidder shall have five (5) business days after the Request for Adequate
                         Assurance Regarding Lead Bidder (the “Adequate Assurance Response
                         Deadline”) to provide the requesting party with any and all non-confidential
                         information reasonably related to Request for Adequate Assurance
                         Regarding the Lead Bidder. Any objections to any Successful Bidder’s
                         proposed form of adequate assurance of future performance must be raised
                         at the Sale Hearing and will be resolved at the Sale Hearing.

                 ix.     Deemed Consent: If no objection is timely filed and served, the
                         counterparty to an Executory Contract or Unexpired Lease shall be deemed
                         to have consented to the assumption, assignment and sale of the Executory
                         Contract or Unexpired Lease to any Successful Bidder if such Executory
                         Contract or Unexpired Lease is elected by any Successful Bidder as an
                         Assumed Contract and will be forever barred from asserting any objection
                         with regard to such assumption, assignment and sale, except with respect to
                         the adequate assurance of future performance by any Successful Bidder.
                         The Cure Costs set forth in the Cure Notice and Supplemental Cure Notice
                         shall be controlling, notwithstanding anything to the contrary in any
                         Executory Contract or Unexpired Lease, or any other document, and the
01:23656502.7
                                                   24
                       Case 19-10316-LSS          Doc 16     Filed 02/18/19      Page 25 of 35



                                counterparty to the Executory Contract or Unexpired Lease shall be deemed
                                to have consented to the Cure Costs and shall be forever barred from
                                asserting any other claims related to such Executory Contract or Unexpired
                                Lease against the Debtors or the Successful Bidder, or the property of any of
                                them.

                                   LEGAL BASIS FOR RELIEF REQUESTED

                A.      Approval of the Sale and Bidding Procedures is Warranted Under Section 363
                        of the Bankruptcy Code

                        22.     Section 363 of the Bankruptcy Code provides, in relevant part, that “[t]he

         trustee, after notice and a hearing, may use, sell, or lease, other than in the ordinary course of

         business, property of the estate.” 11 U.S.C. § 363(b)(1). Section 363 does not provide a standard

         establishing the appropriate circumstances for bankruptcy courts to authorize the sale of a debtor’s

         assets. This Court, however, has held that such a sale may be authorized under section 363 of the

         Bankruptcy Code if the Court finds a “sound business purpose” for the Sale. See Dai-Ichi Kangyo

         Bank, Ltd. v. Montgomery Ward Holding Corp. (In re Montgomery Ward Holding Corp.), 242

         B.R. 147 (Bankr. D. Del. 1999) (citing Committee of Equity Sec. Holders v. Lionel Corp. (In re

         Lionel Corp.), 722 F.2d 1063, 1070 (2d Cir. 1983)). In Delaware, the business judgment rule

         creates a “presumption that directors making a business decision, not involving self-interest, act on

         an informed basis, in good faith and in the honest belief that their actions are in the corporation’s

         best interest.” Stanizale v. Nachtomi (In re Tower Air, Inc.), 416 F.3d 229, 234 (3d Cir. 2005)

         (citations omitted); see also Official Comm. of Sub. Bondholders v. Integrated Res., Inc. (In re

         Integrated Res., Inc.), 147 B.R. 650, 656 (S.D.N.Y. 1990) (holding that Delaware’s business

         judgment rule principles have “vitality by analogy” in chapter 11).

                        23.     Once a court is satisfied that there is a sound business reason justifying the

         sale, the court must also determine that adequate and reasonable notice has been provided to

         interested parties, that the sale price is fair and reasonable, and that the purchaser is proceeding in

01:23656502.7
                                                            25
                       Case 19-10316-LSS         Doc 16     Filed 02/18/19      Page 26 of 35



         good faith. In re Delaware & Hudson Ry. Co., 124 B.R. 169, 176 (D. Del. 1991) (citing In re

         Indus. Valley Refrigeration and Air Conditioning Supplies, Inc., 77 B.R. 15, 20 (Bankr. E.D. Pa.

         1987)).

                        24.     A valid business justification exists to sell the Assets. In the Debtors’

         judgment, a sale of the Assets in chapter 11 is the best path to maximizing value and recoveries for

         their estates, creditors, and other parties in interest. The Debtors believe that the Sale must be

         completed in accordance with the timeframe proposed in this Motion to avoid a significant

         interruption in their business operations and thus impair the value of the assets.

                        25.     The Auction process and the time periods set forth in the Bidding

         Procedures are reasonable under the circumstances and provide parties with sufficient time and

         information necessary to formulate a bid to purchase the Assets. The Bidding Procedures balance

         the need for adequate and appropriate notice to parties in interest and to potential purchasers with

         the need to sell the Assets while they have realizable value and can be maintained as a going

         concern. The Debtors undertook an extensive marketing process prior to the Petition Date and

         will, in accordance with the Bidding Procedures, continue to give Potential Bidders the opportunity

         to perform diligence and submit bids.

                        26.     Completion of the Sale process in a timely manner will maximize the value

         of Assets. The time periods set forth in the Bidding Procedures were negotiated by the Lead

         Bidder, and completing the Sale process in an expedited manner is the best means of maximizing

         the value of the Assets and the only means of maintaining the business as a going concern, which

         could enable the Debtors’ employees to retain their jobs and will reduce claims against the Debtors

         estates.




01:23656502.7
                                                           26
                       Case 19-10316-LSS         Doc 16     Filed 02/18/19     Page 27 of 35



                         27.    Moreover, as stated herein, the Debtors will provide notice of the Sale to all

         parties in interest as required by the Bankruptcy Rules and the Local Rules. The Debtors believe

         that the proposed notice procedures are reasonable and adequate under the circumstances.

                         28.    At the Sale Hearing, the Debtors will provide evidence that the sale price for

         the Assets is fair and reasonable by showing that the Successful Bidder offered the highest or best

         purchase offer for the Assets. The Bidding Procedures and the APA are designed to encourage as

         many bidders as possible to put forth their best offers, thus increasing the likelihood that the Assets

         will be sold for the highest or best purchase price possible. In addition, the Debtors will present

         evidence at the Sale Hearing that the Sale was a fairly negotiated, arm’s length transaction in

         which the Successful Bidder acted in good faith, and, therefore, that the protections of section

         363(m) of the Bankruptcy Code should apply.

                         29.    Accordingly, the Debtors request that the Court approve the proposed Sale

         set forth herein.

                 B.      Granting the Debtors Authority to Enter into a APA is Appropriate

                         30.    In connection with the Sale, the Debtors are seeking authorization to pay the

         Bid Protections (if necessary) to the Lead Bidder in accordance with the APA.

                         31.    Approval of bid protections like the Break-Up Fee and Expense

         Reimbursement in connection with sales pursuant to section 363 of the Bankruptcy Code has

         become an established practice in chapter 11 cases. Although bidding incentives are measured

         against a business judgment standard in non-bankruptcy transactions, the administrative expense

         provisions of section 503(b) of the Bankruptcy Code govern in the bankruptcy context. See

         Calpine Corp. v. O’Brien Envtl. Energy, Inc. (In re O’Brien Envtl. Energy, Inc.), 181 F.3d 527,

         533 (3d Cir. 1999). Accordingly, bidding incentives must provide some postpetition benefit to a

         debtor’s estate to be approved. Id.
01:23656502.7
                                                           27
                       Case 19-10316-LSS          Doc 16      Filed 02/18/19     Page 28 of 35



                         32.     The Third Circuit has recognized the benefits and potential necessity of

         bidding protections. First, such protections may be necessary to preserve the value of the estate if

         they “promote[] more competitive bidding, such as by inducing a bid that otherwise would not

         have been made and without which bidding would have been limited.” In re O’Brien, 181 F.3d at

         537. Second, if a bid protection induces a bidder to research the value of the debtor and convert

         the value to a dollar figure on which other bidders can rely, the bidder may have provided a benefit

         to the estate by increasing the likelihood that the price at which the debtor is sold will reflect its

         true worth. In re Reliant Energy, 594 F.3d 200, 206-07 (3d Cir. 2010).

                         33.     In In re O’Brien, the court reviewed nine factors set forth by the lower court

         as relevant in deciding whether to award a breakup fee:

                         i.      the presence of self-dealing or manipulation in negotiating the breakup fee;

                         ii.     whether the fee harms, rather than encourages, bidding;

                         iii.    the reasonableness of the breakup fee relative to the purchase price;

                         iv.     whether the unsuccessful bidder placed the estate property in a “sales
                                 configuration mode” to attract other bidders to the auction;

                         v.      the ability of the request for a breakup fee to serve to attract or retain a
                                 potentially successful bid, establish a bid standard or minimum for other
                                 bidders, or attract additional bidders;

                         vi.     the correlation of the fee to a maximum of value of the debtor’s estate;

                         vii.    the support of the principal secured creditors and creditors’ committees of
                                 the breakup fee;

                         viii.   the benefits of the safeguards to the debtor’s estate; and

                         ix.     the substantial adverse impact of the breakup fee on unsecured creditors,
                                 where such creditors oppose the breakup fee.

                         See In re O’Brien, 181 F.3d at 536.

                         34.     The Bid Protections provide the type of benefits to the Debtors’ estates

         identified by the Third Circuit in O’Brien and do not implicate any of the negative factors
01:23656502.7
                                                            28
                       Case 19-10316-LSS             Doc 16     Filed 02/18/19      Page 29 of 35



         discussed therein. The Bid Protections were negotiated in good faith and are fair and reasonable in

         amount, particularly in light of the due diligence the Lead Bidder must perform on the value of the

         Assets, the time and expense the Lead Bidder has invested in negotiating the APA with the

         Debtors, and the lack of other offers for the Assets at the price offered by the Lead Bidder. The

         Bid Protections also enable the Debtors to set an adequate floor for an Auction and ensure that any

         competing bid will be higher and otherwise better than the APA. In this manner, providing the Bid

         Protections to the Lead Bidder facilitates competition in the Bidding Process and assists the

         Debtors in maximizing the value of their estates. Accordingly, the Debtors request authorization

         to offer the Bid Protections to the Lead Bidder pursuant to the terms of the Bidding Procedures

         Order. Finally, authorization to pay the Bid Protections will not diminish the value of the Debtors’

         estates, as the Debtors intend to consummate the transactions contemplated by the APA unless

         they receive a higher and otherwise better bid.

                 C.      The Proposed Sale Satisfies the Requirements of Section 363(f) of the
                         Bankruptcy Code for a Free and Clear Sale

                         35.        In the interest of attracting the best offers, the Debtors request authorization

         to sell the Assets free and clear of any and all liens, claims, encumbrances and other interests in

         accordance with section 363(f) of the Bankruptcy Code, with any such liens, claims, encumbrances

         and other interests attaching to the proceeds of the sale of the Assets and distributed as provided

         for in a further order of the Court.

                         36.        Under section 363(f) of the Bankruptcy Code, a debtor may sell estate

         property free and clear of liens, claims, encumbrances, and other interests if one of the following

         conditions is satisfied:

                                    (i)    applicable nonbankruptcy law permits sale of such property free and
                                           clear of such interest;

                                    (ii)   such entity consents;
01:23656502.7
                                                               29
                       Case 19-10316-LSS          Doc 16        Filed 02/18/19   Page 30 of 35



                                 (iii)   such interest is a lien and the price at which such property is to be
                                         sold is greater than the aggregate value of all liens on such property;

                                 (iv)    such interest is in bona fide dispute; or

                                 (v)     such entity could be compelled, in a legal or equitable proceeding, to
                                         accept a money satisfaction of such interest.

         11 U.S.C. § 363(f). Because section 363(f) of the Bankruptcy Code is written in the disjunctive,

         satisfaction of any one of its five requirements will suffice to permit the sale of the Assets “free

         and clear” of liens, claims, encumbrances, and other interests. See, e.g., In re Dura Automotive

         Sys., Inc., 2007 WL 7728109 n.32 (Bankr. D. Del. Aug. 15, 2007).

                         37.     Furthermore, section 105(a) of the Bankruptcy Code grants the Court broad

         discretionary powers, providing that “[t]he Court may issue any order, process or judgment that is

         necessary or appropriate to carry out the provisions” of the Bankruptcy Code. 11 U.S.C. § 105(a).

         This equitable power may be utilized to effectuate the provisions of section 363(f). See, e.g., In re

         Trans World Airlines, Inc., 2001 WL 1820325 (highlighting bankruptcy courts’ equitable authority

         to authorize sale of estate assets free and clear).

                         38.     The Debtors will present evidence at the Sale Hearing that the Sale satisfies

         the requirements of section 363(f). Accordingly, the Debtors request authorization to sell the

         Assets free and clear of all liens, claims, encumbrances, and other interests (including any claims

         premised on a theory of successor liability).

                 D.      The Successful Bidder Should Be Entitled to the Protections of Section 363(m)
                         of the Bankruptcy Code

                         39.     Pursuant to Bankruptcy Code section 363(m) of the Bankruptcy Code, a

         good faith purchaser is one who purchases assets for value, in good faith, and without notice of

         adverse claims. Mark Bell Furniture Warehouse, Inc. v. D. M. Reid Assocs., Ltd. (In re Mark Bell

         Furniture Warehouse, Inc.), 992 F.2d 7, 8 (1st Cir. 1993); In re Willemain v. Kivitz, 764 F.2d

01:23656502.7
                                                               30
                      Case 19-10316-LSS         Doc 16     Filed 02/18/19     Page 31 of 35



         1019, 1023 (4th Cir. 1985); In re Congoleum Corp., No. 03-51524, 2007 WL 1428477, *2 (Bankr.

         D. N.J. May 11, 2007); In re Abbotts Dairies of Pa., 788 F.2d 143, 147 (3d Cir. 1986).

                        40.    The APA has been negotiated at arm’s-length by sophisticated parties, each

         represented by their own advisors, and any Modified APA will be negotiated at arm’s-length by

         sophisticated parties, each represented by their own advisors. Accordingly, the Debtors request

         that the Sale Order include a provision that any Successful Bidder is a “good faith” purchaser

         within the meaning of section 363(m) of the Bankruptcy Code. The Debtors believe that providing

         any Successful Bidder with such protection will ensure that the maximum price will be received by

         the Debtors for the Assets and closing of the same will occur promptly.

                E.      Assumption, Assignment, and Sale of Executory Contracts and Unexpired
                        Leases Should be Authorized

                        41.    Under section 365(a) of the Bankruptcy Code, a debtor in possession may,

         subject to the court’s approval, assume or reject any executory contract or unexpired lease of a

         debtor. 11 U.S.C. § 365(a). The standard governing the court’s approval of a debtor’s decision to

         assume or reject an executory contract or unexpired lease is whether the debtor’s business

         judgment supports assumption or rejection. See, e.g., In re Stable Mews Assocs., 41 B.R. 594, 596

         (Bankr. S.D.N.Y. 1984). In this context, the business judgment test “requires only that the trustee

         [or debtor-in-possession] demonstrate that [assumption or] rejection of the contract will benefit the

         estate.” Wheeling-Pittsburgh Steel Corp. v. West Penn Power Co. (In re Wheeling Pittsburgh Steel

         Corp.), 72 B.R. 845, 846 (Bankr. W.D. Pa. 1987) (quoting In re Stable Mews Assocs., 41 B.R. at

         596). Any more exacting scrutiny would slow the administration of a debtor’s estate and increase

         costs, interfere with the Bankruptcy Code’s provision for private control of administration of the

         estate, and threaten the court’s ability to control a case impartially. See Richmond Leasing Co. v.

         Capital Bank, N.A., 762 F.2d 1303, 1311 (5th Cir. 1985). Moreover, pursuant to section 365(b) of

01:23656502.7
                                                          31
                       Case 19-10316-LSS          Doc 16      Filed 02/18/19      Page 32 of 35



         the Bankruptcy Code, for a debtor to assume an executory contract, it must “cure, or provide

         adequate assurance that the debtor will promptly cure,” any default, including compensation for

         “actual pecuniary loss” relating to such default. 11 U.S.C. 365(b)(1).

                         42.     Once an executory contract is assumed, the debtor may elect to assign such

         contract. See In re Rickel Home Center, Inc., 209 F.3d 291, 299 (3d Cir. 2000) (“The Code

         generally favors free assignability as a means to maximize the value of the debtor’s estate.”); see

         also In re Headquarters Dodge, Inc., 13 F.3d 674, 682 (3d Cir. 1994) (noting that the purpose of

         section 365(f) is to assist the trustee in realizing the full value of the debtor’s assets). Section

         365(f) of the Bankruptcy Code provides that the “trustee may assign an executory contract . . . only

         if the trustee assumes such contract . . . and adequate assurance of future performance is provided.”

         11 U.S.C. § 365(f)(2). The meaning of “adequate assurance of future performance” depends on

         the facts and circumstances of each case, but should be given a “practical, pragmatic construction.”

         In re DBSI, Inc., 405 B.R. 698, 708 (Bankr. D. Del. 2009); see also In re Decora Indus., 2002 U.S.

         Dist. LEXIS 27031, at *23 (D. Del. 2002) (“[A]dequate assurance falls short of an absolute

         guarantee of payment.”). Adequate assurance may be provided by demonstrating the assignee’s

         financial health and experience in managing the type of enterprise or property assigned. See, e.g.,

         In re Bygaph, Inc., 56 B.R. 596, 605-06 (Bankr. S.D.N.Y. 1986) (finding that adequate assurance

         is present when prospective assignee of lease from debtor has financial resources and has

         expressed willingness to devote sufficient funding to business to give it strong likelihood of

         success).

                         43.     To facilitate and effectuate the Sale, the Debtors request approval under

         section 365 of the Bankruptcy Code of the Debtors’ assumption, assignment, and sale of the

         Executory Contracts and Unexpired Leases to the Successful Bidder. The Debtors further request


01:23656502.7
                                                            32
                      Case 19-10316-LSS         Doc 16     Filed 02/18/19     Page 33 of 35



         that the Sale Order provide that the Executory Contracts and Unexpired Leases be transferred to,

         and remain in full force and effect for the benefit of, the Successful Bidder, notwithstanding any

         provisions in the Executory Contracts and Unexpired Leases, including those described in

         Bankruptcy Code sections 365(b)(2) and (f)(1) and (3) that prohibit such assignment.

                        44.    The meaning of “adequate assurance of future performance” for the purpose

         of the assumption of executory contracts and unexpired leases pursuant to section 365 of the

         Bankruptcy Code depends on the facts and circumstances of each case, but should be given

         “practical, pragmatic construction.” See Carlisle Homes, Inc. v. Arrari (In re Carlisle Homes,

         Inc.), 103 B.R. 524, 538 (Bankr. D.N.J. 1989); see also In re Natco Indus., Inc., 54 B.R. 436, 440

         (Bankr. S.D.N.Y. 1985) (adequate assurance of future performance does not mean an absolute

         assurance that debtor will thrive and pay rent). Any and all Successful Bidders are responsible for

         providing evidence of adequate assurance of future performance to the extent required in

         connection with the assumption and assignment of any Executory Contracts and Unexpired Leases.

         Any objections to any Successful Bidder’s proposed form of adequate assurance of future

         performance must be raised at the Sale Hearing and will be resolved at the Sale Hearing.

                        45.    The counterparties to the Executory Contracts and Unexpired Leases will

         have sufficient opportunity to file an objection to the proposed Cure Costs. To the extent no

         objection is filed with regard to particular Cure Costs, such Cure Costs shall be binding on the

         applicable contract or lease counterparty. The payment of the Cure Costs will be in full and final

         satisfaction of all obligations to cure defaults and compensate the counterparties for any pecuniary

         losses under such contracts or leases pursuant to section 365(b)(1) of the Bankruptcy Code, unless

         the Debtors determine that a particular contract is not truly executory and does not need to be

         cured to transfer the Assets to the Successful Bidder.


01:23656502.7
                                                          33
                        Case 19-10316-LSS        Doc 16      Filed 02/18/19     Page 34 of 35



                         46.    Cure Costs disputed by any counterparties, with respect to any Executory

         Contracts and Unexpired Leases to be assumed and assigned to the Successful Bidder at the

         Closing (as defined in the Bidding Procedures), will be resolved by the Court at the Sale Hearing.

                         47.    Accordingly, the Debtors request authority to assume, assign, and sell

         executory contracts and unexpired leases under section 365 of the Bankruptcy Code.

                F.       Relief from Bankruptcy Rules 6004(h) and 6006(d) is Appropriate

                         48.    Under Bankruptcy Rule 6004(h), unless the court orders otherwise, all

         orders authorizing the sale of property pursuant to section 363 of the Bankruptcy Code are

         automatically stayed for fourteen days after entry of the order. Fed. R. Bankr. P. 6004(h). The

         purpose of Bankruptcy Rule 6004(h) is to provide sufficient time for an objecting party to appeal

         before the order is implemented. See Advisory Committee Notes to Fed. R. Bankr. P. 6004(h).

         Similarly, Bankruptcy Rule 6006(d) stays all orders authorizing a debtor to assign an executory

         contract or unexpired lease pursuant to section 365(f) of the Bankruptcy Code for fourteen days,

         unless the court orders otherwise.

                         49.    To preserve the value of the Debtors’ estates and limit the costs of

         administering and preserving the Assets, it is critical that the Debtors close the sale of the Assets as

         soon as possible after all closing conditions have been met or waived. Accordingly, the Debtors

         hereby request that the Court waive the fourteen-day stay periods under Bankruptcy Rules 6004(h)

         and 6006(d).

                                                       NOTICE

                         50.    Notice of this Motion shall be given to (i) the U.S. Trustee, (ii) the U.S.

         Attorney, (iii) the Internal Revenue Service, (iv) the Debtors’ thirty (30) largest unsecured

         creditors on a consolidated basis, (v) counsel to any statutory committee appointed in the Chapter

         11 Cases, (vi) counsel to the Debtors’ pre- and proposed post-petition secured lenders, (vii)
01:23656502.7
                                                           34
                       Case 19-10316-LSS         Doc 16    Filed 02/18/19     Page 35 of 35



         counsel to the Lead Bidder, and (viii) any party that has filed a notice of appearance and request

         for service of papers as of the date hereof. The Debtors respectfully submit that no further notice

         of this Motion is required.

                                               NO PREVIOUS REQUEST

                        51.     No previous request for the relief sought herein has been made by the

         Debtors to this or any other court.

                        WHEREFORE the Debtors respectfully request that the Court grant the relief

         requested herein and such other and further relief as it deems just and proper.

         Dated: February 18, 2019
                Wilmington, Delaware             YOUNG CONAWAY STARGATT & TAYLOR, LLP

                                                 /s/ Donald J. Bowman, Jr.
                                                 Joseph M. Barry (No. 4221)
                                                 Matthew B. Lunn (No. 4119)
                                                 Donald J. Bowman, Jr. (No. 4383)
                                                 Jordan E. Sazant (no. 6515)
                                                 Rodney Square
                                                 1000 North King Street
                                                 Wilmington, Delaware 19801
                                                 Telephone: (302) 571-6600
                                                 Facsimile: (302) 571-1253

                                                 Proposed Co-Counsel to the Debtors and
                                                 Debtors in Possession




01:23656502.7
                                                          35
